
	

114 HR 4607 IH: To amend the Estuary Restoration Act of 2000 to modify requirements that apply to projects carried out under the estuary habitat restoration program established by the Secretary of the Army, and for other purposes.
U.S. House of Representatives
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4607
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2016
			Mr. Huffman (for himself and Mr. Denham) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Estuary Restoration Act of 2000 to modify requirements that apply to projects carried
			 out under the estuary habitat restoration program established by the
			 Secretary of the Army, and for other purposes.
	
	
		1.Estuary habitat restoration
 (a)Cost sharingSection 104(d) of the Estuary Restoration Act of 2000 (33 U.S.C. 2903(d)) is amended— (1)in paragraph (3)—
 (A)by striking The non-Federal share and inserting the following:  (A)In generalThe non-Federal share; and
 (2)by adding at the end the following:  (B)Provision of land by nongovernmental organizationsA nongovernmental organization allowed to serve as a non-Federal interest for a project under subsection (f)(2) may provide lands owned and managed by a legally constituted public body (including a federally recognized Indian tribe) for habitat or fish and wildlife conservation if the public body responsible for the lands executes a legally binding agreement with the nongovernmental interest under which the public body agrees to—
 (i)operate and maintain the project, or allow the nongovernmental organization to operate and maintain the project; and
 (ii)retain the land in public ownership for uses compatible with the project.. (b)Cooperation of non-Federal interestsSection 104(f) of such Act (33 U.S.C. 2903(f)) is amended—
 (1)by striking paragraph (1)(B) and inserting the following:  (B)provide for operation, maintenance, and monitoring of the project.; and
 (2)by adding at the end the following:  (3)Project agreementsFor a project carried out under this title, the requirements of section 103(j)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(j)(1)) may be fulfilled by a nongovernmental organization serving as the non-Federal interest for the project under paragraph (2).
						.
 (c)Guidelines for project implementationSection 104 of such Act (33 U.S.C. 2903) is amended by adding at the end the following:  (h)Guidelines for project implementation (1)IssuanceNot later than 180 days after the date of enactment of this subsection, the Secretary shall issue guidelines for implementing estuary habitat restoration projects under this title.
 (2)PurposesIn issuing the guidelines, the Secretary shall make every effort to streamline implementation requirements and reduce overhead costs of estuary habitat restoration projects under this title, including by maximizing consistency with the requirements of restoration programs administered by other Federal agencies, including the Community Restoration Program of the National Oceanic and Atmospheric Administration and the North American Wetlands Conservation Act grant program of the United States Fish and Wildlife Service.
 (3)Public participation; revisionsThe Secretary shall develop and revise the guidelines through a public process, with the frequency of revision to be determined by the Secretary..
			
